Title: To Thomas Jefferson from Jacob Wagner, 28 January 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            
                        28 Jan. 1806
                     
                        
                        
                     
                        
                           
                           
                           Dates of Commons.
                        
                        
                           Michael McClary—
                           N. Hampshire—
                           3 May 1802
                        
                        
                           John Swartwout—
                           N. York—
                           25 Jany. 1803
                        
                        
                           John Smith—
                           Penna.—
                           
                               same
                        
                        
                           Joseph Scott—
                           Virginia—
                           
                               same
                        
                        
                           Joel Lewis
                           Delaware—
                           
                               same
                        
                     
                  
                  The above marshalls ought to have new commons. before the next Congress. In the other list but one alteration is necessary & which is marked in pencil.
                        
                            J. Wagner
                     
                        
                  
                     [Jefferson’s reply:]
                     McClary’s commn will not become vacant during this session: therefore need not be renominated till the next.
                     
                        
                           
                              John Swartwout
                              }
                              these commissions appear, by my papers, to have been signed July 8. 1802. consequently need not be renewed till next session. will mr Wagner look further into this 
                           
                           
                              John Smith
                           
                           
                              Joseph Scott
                           
                        
                     
                     Joel Lewis. I can find nothing about him. but my memory says he was appointed about midsummer. to be ascertained
                     Th:J 
                     
                  
                    